UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TONY GARCIA, HIGH POWER RECORDS,
 and TONY GARCIA MUSIC,

                            Plaintiffs,                                ORDER

              - against -                                      15 Civ. 5178 (PGG) (SDA)

 SAMMY LOPEZ,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On July 2, 2015, Plaintiffs Tony Garcia, High Power Records, and Tony Garcia

Music initiated this copyright infringement and breach of contract action against Defendant

Sammy Lopez. (Dkt. No. 2) Plaintiffs allege that Defendant publicly performed Plaintiffs'

copyrighted music without their permission, and then breached an agreement to stop performing

Plaintiffs' music. (Am. Cmplt. (Dkt. No. 83) ,r,r 19, 31-46)

               In May 2019, this Court entered an order of default against Defendant (see Order

of Default (Dkt. No. 94)), and referred this case to Magistrate Judge Stewart D. Aaron for an

inquest on damages. (Am. Order of Reference (Dkt. No. 93)) Judge Aaron has submitted a

Report and Recommendation ("R&R") regarding the appropriate amount of damages. (See R&R

(Dkt. No. 102)) For the reasons set forth below, this Court will adopt Judge Aaron's R&R in its

entirety.
                                         BACKGROUND

                The Clerk of Court issued a Certificate of Default as to Defendant Lopez on

January 4, 2019. (Dkt. No. 89) This court ordered Defendant to show cause on May 16, 2019,

why a default judgment should not be entered against him. (Dkt. No. 90)) Defendant Lopez did

not appear on that date. (Dkt. No. 94) Accordingly, this Court entered an order of default

against him (id.), and referred this case to Judge Aaron for an inquest on damages (Dkt. No. 93).

                On June 11, 2019, Judge Aaron directed the parties to submit briefs regarding

damages. (Dkt. No. 96) Plaintiffs made a detailed submission in support of their request for

damages. (Dkt. Nos. 97, 98) Defendant did not make a submission.

                On August 9, 2019, Judge Aaron issued an R&R recommending that this Court

award Plaintiffs: (1) $120,000.00 in statutory damages under the Copyright Act, consisting of

$30,000.00 for each infringement of Plaintiffs' four copyrighted works, and (2) $323.65 in costs.

(R&R (Dkt. No. 102) at 8) Copies of the R&R were sent to the parties on August 9, 2019.

Neither side has filed objections to the R&R.

                                   STANDARD OF REVIEW

               A district court reviewing a magistrate judge's report and recommendation "may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge." 28 U.S.C. § 636(b)(l)(C). When no objections are filed to a magistrate

judge's report and recommendation, "a district court need only satisfy itself that there is no 'clear

error on the face of the record' in order to accept the recommendation." Austin v. Lynch, No. 10

Civ. 7534 (JPO) (GWG), 2011 WL 6399622, at *1 (S.D.N.Y. Dec. 20, 2011) (citing Fed. R. Civ.

P. 72(b) advisory committee note). Moreover, the Second Circuit has made clear that a "party

generally waives judicial review of an issue when he or she fails to make timely objection to a
                                                  2
magistrate judge's report, as long as all parties receive clear notice of the consequences of their

failure to object." DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000) (citing Small v. Sec'y of

Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989)); see also McCarthy v. Manson, 714

F.2d 234,237 (2d Cir. 1983) ("When a party fails to object timely to a magistrate's

recommended decision, it waives any right to further judicial review of that decision.").

                                          DISCUSSION

                Here, the R&R recites the requirement that the parties must file objections within

fourteen days of service, pursuant to 28 U.S.C. § 636(b)(l) and Rule 72(b) of the Federal Rules

of Civil Procedure, and that a "FAILURE TO FILE TIMELY OBJECTIONS WILL

RESULT IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE APPELLATE

REVIEW." (R&R (Dkt. No. 102) at 9 (emphasis original); see also 28 U.S.C. § 636(b)(l)

("Within fourteen days after being served with a copy [of a magistrate judge's report and

recommendation], any party may serve and file written objections to such proposed findings and

recommendations"); Fed. R. Civ. P. 72(b)(2) ("Within 14 days after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations")). Despite clear warning that a failure to file

objections would result in a waiver of judicial review, neither side filed objections to Judge

Aaron's R&R.

                Because neither side filed objections to Judge Aaron's R&R, the parties have

waived judicial review. The Court has nonetheless reviewed the 9-page R&R and finds it to be

thorough, well reasoned, and free of any clear error. Accordingly, Judge Aaron's R&R will be

adopted in its entirety.



                                                  3
                                         CONCLUSION

               For the reasons stated above, the R&R is adopted in its entirety and Plaintiffs are

awarded (1) $120,000.00 in statutory damages under the Copyright Act and (2) $323.65 in costs.

The Clerk of Court is directed to enter judgment, and to close this case.

Dated: New York, New York
       September 28, 2019
                                              SO ORDERED.



                                              Paul G. Gardephe
                                              United States District Judge




                                                 4
